Citation Nr: 1129838	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  96-41 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the appellant is the Veteran's surviving spouse for the purpose of Department of Veterans Affairs (VA) Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to March 1979.  He died in May 1984.  The appellant seeks benefits as the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 1996 by the Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional Office (RO).  The Veteran's claims file was subsequently transferred to the St. Petersburg, Florida RO.  The appellant testified before a Veterans Law Judge (VLJ) in May 2000 and the hearing transcript is of record.

The Board issued a decision in July 2000 in which it determined that the appellant was not entitled to recognition as the Veteran's surviving spouse for DIC benefit purposes.  The appellant subsequently appealed the denial of her claim to the United States Court of Appeals for Veterans Claims (Court), which in a September 2001 order, vacated and remanded the Board's July 2000 decision.  The appellant requested reconsideration of the terms of the Court's remand.  In November 2001, a three judge panel clarified that the September 2001 remand did not vacate the Board's finding that the appellant was the Veteran's legal widow.

The Board issued another decision in August 2002 in which it determined that the appellant was not entitled to recognition as the Veteran's surviving spouse for DIC benefit purposes.  The appellant appealed this denial to the Court as well, and in a March 2003 order, the Court granted a joint motion for remand.  The Court vacated the Board's August 2002 decision and remanded the appellant's claim for readjudication.  The Board subsequently remanded the appellant's claim in February 2004, February 2005, and October 2005 for additional evidentiary development, to include providing the appellant proper notice, advising the appellant of the information and evidence needed to substantiate her claim, requesting that the appellant provide this information and evidence, and issuing a supplemental statement of the case (SSOC).

The Board most recently adjudicated the appellant's claim in September 2006.  The appellant's claim to be recognized as the Veteran's surviving spouse was again denied.  The appellant subsequently appealed the denial of her claim to the Court, which in a February 2008 order, granted a joint motion for remand.

Following the JMR, the Board wrote to the appellant's attorney in March 2008 to advise that the VLJ who conducted the previous hearing was no longer employed by the Board.  The appellant was given another opportunity to have a new hearing pursuant to 38 C.F.R. § 20.707.  The appellant declined the opportunity to have a new hearing in writing in April 2008.  

The Board wrote to the appellant's attorney in May 2008.  The attorney was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of the appellant's claim.  The attorney submitted additional argument to the Board in July 2008.  

The Veteran's claim was again before the Board in September 2008 and remanded at that time for additional evidentiary development, to include obtaining complete copies of the Veteran's service personnel records (SPRs), obtaining a complete copy of the divorce record from the Superior Court in Yuma, Arizona, requesting that the appellant provide answers to a series of questions deemed pertinent to her claim, and requesting assistance from VA's Regional Counsel to determine the validity of the order setting aside the divorce.  The requested development from the September 2008 remand order was completed as directed, except that a complete copy of the divorce record from the Superior Court in Yuma, Arizona was not obtained.  Rather, the appellant submitted a photocopy what she claimed to have been a complete copy of the divorce record from the Superior Court in Yuma, Arizona.  Thereafter, in June 2011, the appellant's attorney provided a response to the Regional Counsel's opinion that the April 2000 order setting aside the divorce was invalid.  Unfortunately, the Board notes that another remand is required for the reasons discussed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran married the appellant in June 1973.  At that time, they had one child together.  The child, R.D., was born in Toledo, Ohio, in July 1972.  The Veteran and the appellant had a second child together, S.D., who was born in Camden, New Jersey, in August 1974. 

Additional SPRs dated June 1976 listed the appellant as the Veteran's spouse.  R.D. and S.D. were also listed as the Veteran's children and/or dependents.  In November 1977, the Veteran divorced the appellant while stationed in Yuma, Arizona.  In December 1977, SPRs no longer listed the appellant as the Veteran's spouse.  While the Veteran still acknowledged R.D. and S.D. as his children and/or dependents, he resided at an address different from the appellant, R.D., and S.D.  Specifically, it was noted that they lived in New Jersey, while the Veteran lived in Pennsylvania.  SPRs dated March 1979 identified the Veteran's marital status as "divorced."  He listed no dependents.  The Veteran's March 1979 separation physical examination reported his father, in Camden, New Jersey, as his next of kin.

The Veteran submitted his initial claim for service-connected disability compensation in April 1979.  He listed the two children noted above on his claim form.  He reported being married and divorced one time.  Specifically he stated that he was divorced from the appellant on November 30, 1977, while he was in Arizona.  He indicated that he no longer lived with the appellant by reason of their divorce.  Associated with the claims folder is a copy of the divorce decree submitted by the Veteran in April 1979.  The decree noted that the appellant was not present, nor represented by counsel.  The decree further noted that she had been served in the manner required by law.  The decree was issued on November 30, 1977, by the Superior Court in Yuma County, Arizona.  The Veteran further stated that he lived in Pennsylvania at that time.  

The Veteran also submitted a VA Form 22-1990V Application for Program of Education or Training in April 1979.  The Veteran again reported his divorce from the appellant as of November 30, 1977.  He listed the names and addresses for his two children.  The Veteran also reported that they were in the custody of someone other than the appellant, an individual named L.H.

The Veteran submitted a VA Form 21-686c, Declaration of Marital Status, in June 1980.  He also submitted a copy of a marriage license showing his marriage to G.G. in June 1980.  The Veteran listed his divorce from the appellant.  The form also showed that the Veteran listed the names of two children, the same two as on his VA 21-526, and VA Form 22-1990V claims forms.  However, the names, and other information related to the children, were "whited out" on the form.  The Veteran and G.G. were noted to live in Pennsylvania at that time.  
  
The Veteran died in May 1984.  According to the death certificate, he lived in Pittsburgh, Pennsylvania and was married at the time of his death; the name of the widow was not identified.  However, the address listed on the Veteran's death certificate was identical to the one he shared with his second wife, G.G.  G.G. also submitted a claim for DIC benefits in June 1984.  She included a copy of an Honorable Discharge Certificate indicating the Veteran's discharge from the U. S. Navy, effective March 1981.  The Veteran was listed as a member of the U .S. Navy Reserve.  She also reported that the Veteran had previously been married to the appellant, but divorced the appellant in November 1977.  She indicated that she and the Veteran had married in June 1980 and that the marriage was terminated by his death.  

In an August 1984 application for VA burial benefits, the funeral director who provided burial services for the Veteran indicated that the Veteran had been living in Pennsylvania and was married to G.G. at the time of his death.  The application contained G.G.'s signature authorizing the funeral services.  G.G.'s claim for DIC was granted in February 1985 on the grounds that she was the Veteran's surviving spouse. 

VA issued an administrative decision in March 1998 in which it found G.G.'s marriage to the Veteran to be "deemed valid."  The November 1977 divorce decree was later set aside in April 2000 on a motion by the appellant and while there is some question as to the legality and/or validity of this action, the November 2001 finding by the United States Court of Appeals for Veterans Claims (Court) that the appellant was the "legal widow of the veteran" remains undisturbed.  
  
The appellant in this case seeks DIC benefits as the surviving spouse of the Veteran.  As noted above, however, these benefits were already awarded to G.G. in February 1985.  In short, the contested claim procedures should be applied.  See VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6, Section A.  

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2010).  Under 38 C.F.R. § 19.100 (2010), all interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  Under 38 C.F.R. § 19.101 (2010), upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties are to be furnished with a copy of the statement of the case (SOC).

In this case, G.G. was advised in August 1996 that VA had received a claim from another person claiming to be the widow of the Veteran.  G.G. was also advised that the claim was denied, but that the other individual filed a notice of disagreement (NOD).  VA indicated that it would furnish a statement of the case (SOC) to this individual and to her, but that "[y]ou need take no further action but if you have evidence you wish to submit, you should do it in 30 days and it will be made a matter of record."  The SOC also notified the appellant that her claim was a simultaneously contested claim.

It is unclear from the record, however, whether all of the special procedures related to the development, authorization, and notification of contested claims have been performed.  Accordingly, a remand is required to address this issue.  See VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6.

Furthermore, the Board notes that there is conflicting evidence of record as to which person (i.e., the appellant or G.G.) is the proper spouse in this case.  More specifically, the March 1998 administrative decision found G.G.'s marriage to the Veteran to be "deemed valid."  See 38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52. 
On the other hand, the Court's November 2001 finding that the appellant was the "legal widow of the veteran" remains undisturbed and is law of the case.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995).  The resolution of this issue has been further complicated by questions surrounding the legality and/or validity of the April 2000 order setting aside the divorce between the Veteran and the appellant.  

On remand, therefore, the RO/AMC should obtain an opinion from VA's Office of General Counsel to resolve these issues.  In particular, the General Counsel's opinion should address the following: (1) whether any of the exceptions to the law of the case doctrine outlined in Chisem v. Brown, 8 Vet. App. 374, 375 (1995), apply in this case; (2) the legality and/or validity of the April 2000 order setting aside the divorce between the Veteran and the appellant; and (3) the possibility of paying both the appellant and G.G. as eligible spouses (in light of the March 1998 administrative decision finding G.G.'s marriage to the Veteran to be "deemed valid" and the Court's finding in November 2001 that the appellant was the "legal widow of the veteran").    
         
Accordingly, the case is REMANDED for the following action:

1.  Follow the contested claims procedures of 38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2010) and the VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6, in the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA death benefits, in which the contesting parties are the appellant and G.G.  Send G.G. copies of the substance of the substantive appeal and information and documents which should have been provided pursuant to the above criteria, and provide her an opportunity to submit evidence and to request a hearing if she so desires.

2.  After all of the above development has been completed, obtain an opinion from VA's Office of General Counsel to address the following: (1) whether any of the exceptions to the law of the case doctrine outlined in Chisem v. Brown, 8 Vet. App. 374, 375 (1995), apply in this case; (2) the legality and/or validity of the April 2000 order setting aside the divorce between the Veteran and the appellant; and (3) the possibility of paying both the appellant and G.G. as eligible spouses (in light of the March 1998 administrative decision finding G.G.'s marriage to the Veteran to be "deemed valid" and the Court's finding in November 2001 that the appellant was the "legal widow of the veteran").    

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the appellant's claim for recognition as the Veteran's surviving spouse.  Issue a supplemental statement of the case to both the appellant and G.G. and allow the appropriate time for response.  Then, if the decision remains adverse to the appellant, return the case to the Board after an appropriate period of time is allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


